               Case 2:15-cr-00117-JAM Document 159 Filed 12/02/20 Page 1 of 2


      Daniel Olmos (SBN: 235319)
 1

 2

 3

 4

 5

 6    Attorney for Defendant
      JAMES JAY HITT
 7

 8                                            UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10 UNITED STATES,                                            Case No.: 2:15-CR-00117 JAM
11                               Plaintiff,                  Ninth Circuit Case No. 19-10116
12           vs.                                             ORDER GRANTING STIPULATION
                                                             AUTHORIZING APPELLATE COUNSEL
13 JAMES JAY HITT,                                           TO ACQUIRE SEALED MATERIALS
14                               Defendant.
15                                                           Before the Hon. John A. Mendez
                                                             United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
     Order re Sealed Materials
     Case No.: 15 Cr. 117 JAM                            1
               Case 2:15-cr-00117-JAM Document 159 Filed 12/02/20 Page 2 of 2



 1           Based on the foregoing Stipulation, and for good cause shown, IT IS ORDERED that the

 2 following documents, which are currently under seal, shall be unsealed for the limited purpose of

 3
     providing them to Appellant’s counsel of record—Daniel Olmos, as well as any licensed attorneys
 4
     employed by counsel in connection with the Ninth Circuit appeal referenced above—including either
 5
     unlocked on PACER so that Mr. Olmos may access them with his ECF number, or provided to counsel
 6
     by the Clerk of the Court:
 7

 8                       ECF Nos. 2, 3, 4, 41 (and attachments), 44, 60 (and attachments).

 9           IT IS FURTHER ORDERED that the foregoing materials are unsealed only for the limited
10 purpose of providing them to Appellant’s counsel and solely for counsel’s use in preparing the appeal

11
     referenced above, and that these materials remain sealed for all other purposes, including from the
12
     public, and that any submission of these materials to the Court of Appeals must be made under seal.
13
             IT IS SO ORDERED.
14

15

16   DATED: December 2, 2020                                 /s/ John A. Mendez
                                                             THE HONORABLE JOHN A. MENDEZ
17
                                                             UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

26

27

28
     Order re Sealed Materials
     Case No.: 15 Cr. 117 JAM                          2
